Citation Nr: 1635061	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  10-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for status-post fractured pelvis with left hip dysplasia and degenerative joint disease (DJD).

2. Entitlement to an evaluation in excess of 10 percent for status-post fractured pelvis with right hip dysplasia and degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1983 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO). 

Since the issuance of February 2016 Supplemental Statement of the Case (SSOC), new medical evidence has been submitted. However, in July 2016, the Veteran submitted a correspondence in which he stated that he would like to waive AOJ review of clinical records submitted after the 2016 SSOC. Therefore, the matter is properly before the Board and the Board considers all evidence of record.

The Board has reviewed the Veteran's records maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1. For the entire period of claim, the Veteran's left hip disability is shown to have been manifested by flexion to no less than 105 degrees, extension to no less than 20 degrees, and abduction to no less than 15 degrees, even when considering his reports of pain and functional loss (to include during flare-ups).

2. For the entire period of claim, the Veteran's right hip disability is shown to have been manifested by flexion to no less than 100 degrees, extension to no less than 20 degrees, and abduction to no less than 15 degrees, even when considering his reports of pain and functional loss (to include during flare-ups).




CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for status-post fractured pelvis with left hip dysplasia and DJD has not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253 (2015).

2. The criteria for a disability rating in excess of 10 percent for status-post fractured pelvis with right hip dysplasia and DJD has not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5251, 5252, 5253 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a). The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

As this appeal arises from the Veteran's disagreement with the ratings following the grants of service connection for status-post fractured pelvis with left hip dysplasia and DJD and for status-post fractured pelvis with right hip dysplasia and DJD, no additional notice is required regarding this downstream element of the service connection claims. The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of increased rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, all relevant documentation has been secured. VA has received significant VA and private medical documentation related to the claims, as well as all records from Social Security Administration. There is no indication in the record that any additional relevant evidence is available and not part of the claims file. See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in June 2009, December 2009, and June 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examinations, and conducted thorough medical examinations of the Veteran, to include appropriate range of motion testing. Furthermore, the examinations addressed the appropriate criteria pursuant to the Diagnostic Code (DC). The Board finds the examination reports to be a thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings of his left ankle disability. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied. VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

II. Increased Rating

In general, disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where an appeal is from the initial rating assigned with the award of service connection, separate "staged" ratings may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

In determining the degree of limitation of motion for the Veteran's right hip disability, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disease. 38 C.F.R. § 4.45.

The Veteran's left and right hip disabilities has been rated under Code 5010, which directs that arthritis due to trauma and substantiated by x-ray findings should be rated as degenerative arthritis. 38 C.F.R. § 4.71a, Code 5010.

Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint(s) involved; however, when limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Code 5003.

Code 5251 provides that a 10 percent rating is warranted for limitation of extension of the thigh to 5 degrees. Code 5252 provides that the following ratings are warranted for limitation of flexion of the thigh: 10 percent for flexion limited to 45 degrees; 20 percent for flexion limited to 30 degrees; 30 percent for flexion limited to 20 degrees; and 40 percent for flexion limited to 10 degrees. Code 5253 provides that the following ratings are warranted for impairment of the thigh: 10 percent for limitation of rotation of the thigh where the Veteran cannot toe-out more than 15 degrees for the affected leg; 10 percent for limitation of adduction of the thigh where the Veteran cannot cross legs; and 20 percent for limitation of abduction of the thigh where motion is lost beyond 10 degrees. 38 C.F.R. § 4.71a, Codes 5251, 5252, 5253.

[The Veteran has not had hip ankylosis, flail joint impairment, or femur impairment (malunion or fracture). Therefore, the criteria for rating such disabilities under 38 C.F.R. § 4.71a (Codes 5250, 5254, and 5255) will not be discussed.]

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that the pain actually sets in. See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

VA and private treatment records throughout the period of claim have documented ongoing treatment for the Veteran's left and right hip disabilities. The treatment records report chronic hip and lower back pain. Specifically, a March 2009 private treatment record notes limited range of motion of the Veteran's right hip, with the Veteran primarily experiencing limited external rotation. The Veteran was able to internally rotate his right hip to approximately 20 to 30 degrees, which was noted to be less movement than his left hip.

At a June 2009 VA examination, the Veteran was diagnosed with status post fractured pelvis with bilateral hip dysplasia and DJD. The Veteran reported constant pain in the pelvis, with the pain measuring a 6 on a scale of 1 to 10, with 10 being the worst pain. The Veteran explained that the pain can be elicited by physical activity and stress, and is at times relieved by rest. At the time of pain, the Veteran can function with medication. The examiner noted the claimant's posture and gait was within normal limits, and noted no use of assistive devices for ambulation. 

An August 2009 VA treatment record reports right hip pain, with evidence of old trauma to the right iliac bone and "possibly to the left side of the sacrum." The examiner also noted a deformity in the right iliac bond, right acetabulum, and right pubic bond, but minor degenerative changes in the left hip joint. October 2009 VA treatment record reports an MRI with findings of mild degenerative changes of both hips.

At a December 2009 VA examination, the Veteran reported weakness, stiffness, lack of endurance and pain. However, the Veteran reported limitation of motion of the joint and difficulty standing and walking, with his pain causing him to miss work. The examination report indicates guarding of movement on both the left and right sides, but no edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or ankylosis.

Range of motion (ROM) of his right hip measured the following:
Movement
Initial ROM Degree
Degree at Pain
Repetitive ROM Degree
Flexion
120 
110
120
Extension
20

20
Adduction
25

25
Abduction
40

40
External Rotation
30
20
30
Internal Rotation
10
10
10

Range of motion (ROM) of his left hip measured the following:
Movement
Initial ROM Degree
Degree at Pain
Repetitive ROM Degree
Flexion
110 
100
110
Extension
20

20
Adduction
25

25
Abduction
40

40
External Rotation
30
20
30
Internal Rotation
10
10
10

On both the left and right sides, pain caused additional limitation of joint function after repetitive use testing. However, fatigue, weakness, lack of endurance and incoordination did not cause additional limited joint function. The functional limitation was noted as affecting the Veteran's job as a painter because pain affects his daily activities, to include prolonged walking, climbing ladders, and stepping over objects.

VA treatment records from June and August 2010 note bilateral hip pain, and a VA treatment record from February 2012 notes chronic pain in both hips at the level of 8 on a scale of 1 to 10, with 10 being the worst. Furthermore, VA treatment record from May 2012 reports antalgic gait, decreased range of motion in both hips, and DJD in both hips.

However, June 2014 VA treatment records report that the Veteran's complaints of worsening of hip pain, with the pain increased in the right hip and decreased range of motion in the right hip. The Veteran also reported increasing trouble walking and incidents where he feels his hips give out under him. Imagings from July 2014 identify moderate degenerative changes of the left hip, and mild degenerative changes of the right hip. 

The Veteran was afforded a VA examination in June 2015. The Veteran reported flare-ups daily with functional loss or impairment due to pain, causing him to "get off of his legs to get relief." The examiner noted the Veteran's constant use of a walker and found abnormal or outside of normal range of motion on both the right and left hips. Specifically, range of motion of the right hip measured as follows:
Movement
Initial ROM Degree
Flexion
105 
Extension
20
Adduction
35
Abduction
15
External Rotation
40
Internal Rotation
10

Range of motion of the left hip measured as follows:
Movement
Initial ROM Degree
Flexion
100 
Extension
20
Adduction
25
Abduction
15
External Rotation
30
Internal Rotation
20
The examiner found evidence of crepitus in the right hip, but not the left hip. The examiner concluded that the range of motion contributed to a functional loss in the right and left hips, with weakness and increased pain with ROM. The Veteran had pain on extension, adduction, abduction, external rotation, and internal rotation, and evidence of pain on weight bearing in both hips. Furthermore, the examination report indicates objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.

The examiner did not examine the Veteran immediately after repetitive use over time in either hip, and stated that any comments regarding pain, weakness, fatigability, or incoordination limiting functional ability would be mere speculation. However, the examination report does state that the Veteran was able to complete at least three repetitions on each side, and that there is was no additional loss of function or range of motion of the three repetitions of the range of motion testing on both the left and right hips.

Moreover, the examiner reported that the examination was being conducted during a flare-up. The examiner found that pain, weakness, fatigability, lack of endurance, and incoordination significantly limits the Veteran's functional ability with flare-ups. The examiner also concluded that the Veteran had a reduction in muscle strength in both the right and left hips. The right hip rate strength measured 3/5, active movement against gravity, on flexion, extension, and abduction. The left hip rate strength measured 4/5, active movement with some resistance, on flexion, and 3/5, active movement against gravity, on extension and abduction. No ankylosis was found, but the examiner reported moderate DJD of the hips.

In conclusion, the June 2015 examiner found that the Veteran's disability has a functional impact on the Veteran's ability to perform any type of occupational task. The Veteran reported that he used to be a marine spray painter, painting boats and ships, and that he had to stop working in 2014 because of his hip and back pains and because his hip gives out and affects his ability to walk.

Moreover, the Veteran has been granted Social Security Benefits, with the reported illness causing his claim for disability listed as pain in back and hip with arthritis since June 2014.

In light of the above evidence, the Board finds that the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's right and left hip disorders. See 38 C.F.R. § 4.71a, Codes 5003, 5010, 5251, 5252, 5253.

The Veteran has been assigned a disability rating for the right hip disability and the left hip disability, separately, at 10 percent under 38 C.F.R. § 4.59. Under 38. C.F.R. § 4.59, when pain is present, a Veteran is entitled to at least the minimum compensable rating for the joint. 

However, under 38 C.F.R. § 4.71a, 5251, 5252, 5253 , the Veteran's range of motion measurements throughout the record indicate a non-compensable evaluation of the Veteran's bilateral hip disability. Although the VA examinations consistently report limited range of motion, even when considering the Veteran's reports of pain and functional loss (to include during flare-ups), the evidence of record throughout the entire period of claim documents that the Veteran's right and left hip disabilities are shown to be manifested by flexion of no less than 105 degrees in the right hip and no less than 100 degrees in the left hip, extension of no less than 20 degrees in both hips, and abduction to no less than 15 degrees in both hips. Such range of motion measurements indicate non-compensable evaluations of the Veteran's hip disabilities, and therefore, a rating in excess of 10 percent based on range of motion is not warranted.

Furthermore, although the examiner reports functional loss during flare-ups (outlined above), and the Veteran has alleged decreased range of motion and limitations in walking and weight-bearing activity, the Board finds that he has not presented any arguments or medical evidence to indicate that such functional impairment would result in flexion limited to 30 degrees or less (which would be required for a higher rating under Code 5252) or limitation of abduction of the thigh where motion is lost beyond 10 degrees (which would be required for a higher rating under Code 5253). Additionally, the Board notes that although the June 2009 treatment records report that the right hip is worse in range of motion than the left hip, the medical evidence of record does not indicate that the right hip disability warrants a compensable rating. See 38 C.F.R. § 4.71a, Codes 5251, 5252, 5253. Accordingly, the Board finds that the Veteran's range of motion does not warrant a rating of his bilateral hip disabilities in excess of 10 percent for the at any time. See 38 C.F.R. § 4.71a, Codes 5003, 5010, 5251, 5252, 5253; see also Fenderson, 12 Vet. App. at 119, 126-127.

Moreover, the Board considers whether the Veteran is entitled to a higher 20 percent disability rating under DCs 5003 and 5010. Under DCs 5003 and 5010, a 20 percent rating is warranted when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a, Code 5003.
In this case, the Veteran has not shown that he exhibits occasional incapacitating exacerbations. The Veteran has not been hospitalized as a result of the manifestations of his bilateral hip disability. Additionally, the Veteran is able to walk and go about his day, although with pain and difficulty, which is already accounted for in the current 10 percent rating. See 38. C.F.R. § 4.59. Medical evidence also indicate that the Veteran is able to function during flare-ups with medication. See, e.g., June 2009 VA examination.  

The Board should specifically address the findings of the June 2015 examiner regarding the functional impact of the Veteran's disability on his ability to work in his usual occupation as a marine spray painter, painting boats and ships.  In that regard, it must be noted that disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity caused by a given disability. 38 U.S.C.A. § 1155. As such, the rating assigned does address the functional impact noted above. 

Last, the Board has considered the application of the remaining diagnostic codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's bilateral hip disability, but finds none are raised by the medical evidence. 

Therefore, the Board finds that a rating in excess of 10 percent for the right hip disability and a rating in excess of 10 percent for the left hip disability are is warranted. 38 C.F.R. §§ 4.123, 4.124a, DC 8520. Additionally, staged ratings are not warranted, as the Veteran has had a stable level of symptomatology throughout the period on appeal. See Hart, 21 Vet. App. 505. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

III. Extraschedular Considerations

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2015). However, the regulations also provide for exceptional cases involving compensation. Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule. The assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular rating for the Veteran's right and left hip disabilities with DJD fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted. A comparison between the level of severity and symptomatology of the hip disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. Specifically, the Veteran reports pain, weakness, and limitation of motion that affects his ability to walk and causes incapacitating episodes. The regulations address limitation of motion, pain, and weakness, and the Veteran's pain upon motion and weakness were considered in assigning him his current disability rating. There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards. See Thun, 22 Vet. App. at 111. Accordingly, referral of this case for consideration of an extraschedular rating is not warranted. Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, nor has the Veteran asserted such combined effects of his multiple service-connected conditions. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Additionally, the Board notes that a the Veteran has been granted entitlement to a total disability rating based on individual unemployability (TDIU), effective October 29, 2014, based on the Veteran's service-connected mental disorder, bilateral hip disabilities, bilateral knee disabilities, and low back condition.

Last, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition, nor has the Veteran asserted that such combined effects of his multiple service-connected conditions. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

Entitlement to an evaluation in excess of 10 percent for status-post fractured pelvis with left hip dysplasia and (DJD) is denied.

Entitlement to an evaluation in excess of 10 percent for status-post fractured pelvis with right hip dysplasia and (DJD) is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


